DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/30/2021 has been entered. Claim 7 is canceled, claims 1, 8, 11, and 20 are amended. Claim 21 is newly added. Claims 1-6 and 8-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every double paten rejection previously set forth in the Non-Final Office Action mailed 03/30/2021.
Response to Arguments

    PNG
    media_image1.png
    197
    791
    media_image1.png
    Greyscale
Applicant’s arguments, see page 9 of the remarks (see below), filed 06/30/2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 

Applicant’s arguments, see page (see below), filed 06/30/2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn.


    PNG
    media_image2.png
    206
    798
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    316
    809
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 1-6 and 8-21 allowed.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image4.png
    182
    645
    media_image4.png
    Greyscale
Regarding claims 1 and 20
Regarding claims 2-6, 8-10, and 21, the claims deponent directly or indirectly form claims 1 or 20; therefore allowable for the same reasons as applied above. 
Regarding claim 11, claim 11 was amended to include “wherein the environmental model data links an internal coordinate system of the georeferenced model to a system of geographic coordinates”. The cited prior art when taken alone or in combination does not teach, disclose or suggest the above limitation in the context of the claim as a whole. 
Regarding claims 12-19, the claims deponent directly or indirectly form claim11; therefore allowable for the same reasons as applied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665